U.S. Bancorp Fund Services LLC 615 East Michigan Street Milwaukee, WI53202 June 27 2014 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Compass EMP Funds Trust (the “Trust”) File Nos.: 333-181176 & 811-22696 Dear Sir or Madam: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the Company is Post-Effective Amendment No. 24 to the Company’s Registration Statement on Form N-1A. Please direct any inquiries regarding this filing to me at (414) 765-5586. Thank you for your assistance with respect to this matter. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. For US Bancorp Fund Services, LLC As Administrator for Compass EMP Funds Trust
